Citation Nr: 0517857	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04- 06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina assigning a 30 percent evaluation for PTSD 
after granting service connection for this disability.


REMAND

The veteran was afforded VA examinations in October and 
November 2003 to determine the degree of severity of his 
PTSD.  In addition, pertinent VA outpatient records for 
February 2004 and earlier have been associated with the 
claims folder.

In a February 2005 statement associated with the claims 
folder after the case was forwarded to the Board, the veteran 
stated that he was continuing to receive VA outpatient 
treatment twice a month for his PTSD.  The Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v.  West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since 
pertinent VA outpatient records for approximately the last 16 
months have not been associated with the claims folder, the 
Board has concluded that further development of the record is 
in order.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran's VA outpatient records 
for the period since February 7, 2005, 
should be associated with the claims 
folder.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
service-connected psychiatric disability.  
Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all 
current manifestations of the 
veteran's PTSD and attempt to 
distinguish the manifestations of 
the PTSD from those of the veteran's 
cognitive disorder.  

The examiner should also provide an 
opinion concerning the current 
degree of social and occupational 
impairment resulting from the PTSD, 
to include whether it renders the 
veteran unemployable.  In addition, 
the examiner should provide a global 
assessment of functioning score 
based on the veteran's PTSD with an 
explanation of the significance of 
the score assigned. 

The rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


